



COURT OF APPEAL FOR ONTARIO

CITATION: Coburn (Re), 2018 ONCA 112

DATE: 20180206

DOCKET: C63623

Juriansz, Miller and Fairburn JJ.A.

IN THE MATTER OF: Lillian Coburn

AN APPEAL UNDER PART XX.1 OF THE
CODE

Suzan E. Frazer, for the appellant, Lillian Coburn

Elena Middelkamp, for the respondent, the Attorney
    General of Ontario

Michele Warner, for the respondent, the Person in Charge
    of the Centre for Addiction and Mental Health

Heard and released orally: February 2, 2018

On appeal from the disposition of Ontario Review Board,
    dated March 28, 2017, with reasons dated April 8, 2017.

REASONS FOR DECISION

[1]

At the commencement of the appeal, the appellant
    provided the court with a letter which we have reviewed.

[2]

This is an appeal from the Ontario Review
    Boards March 28, 2017 dispositions arising from hearings under s. 672.81(1)
    and 672.81(2.1) of the
Criminal Code
.

[3]

The appellant argues that the Board erred in
    concluding that the she posed a significant threat to the safety of the public,
    thereby denying her an absolute discharge. We disagree.

[4]

The Boards conclusion that the appellant
    remained a significant threat to the safety of the public was reasonable and
    reveals no error in law. Among other things: the Board was entitled to accept
    Dr. Darbys evidence and the hospital reports, (a) that the appellant showed
    signs of decompensation in the community; (b) that the appellant had no real
    insight into either her illness or the seriousness of the index offences; (c)
    that she refused to accept recommended medication and was on a sub-optimal
    medication regime; and (d) that she had a paranoid belief system and was
    unwilling to engage with her treatment team. This evidence provided a sound
    factual basis upon which the Board could come to the conclusion that the
    appellant continued to pose a significant threat of psychological harm to individuals.
    The fresh evidence continues to support this conclusion.

[5]

The appellant also advances the position that the
    Board erred in the standard it applied during the restriction of liberty review.
    The written reasons arising from the restriction of liberty hearing, read
    together with the disposition, demonstrate the Boards understanding of the
    relevant test, being a decision that was the least onerous and least
    restrictive of the appellant in the circumstances.

[6]

The appeal is dismissed.

R.G. Juriansz
    J.A.

B.W. Miller J.A.

Fairburn J.A.


